Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Amendments to the claims, filed on 11/10/2020, are accepted and do not introduce new matter. 
Previous 112(b) rejections are overcome; the claims are now clear with respect to how the liquid dripping prevention mechanism works. 
Claims 1, 3, 7 and 9 are pending; claim 2, 4-6, 8 and 10-12 are cancelled. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Azukizawa et al (U.S. 2006/0131449). 
Regarding claim 1, Azukizawa teaches a spray nozzle (defined by tube 32 and cover 37) configured to atomize and spray liquid by gas (nozzle works with water and air, as disclosed in Par 0008 and 0019), comprising: a nozzle tip portion (20) configured to spray the liquid (capillary carries 20 supply water to the nozzle, as seen in Fig 1); and a liquid dripping prevention mechanism (defined by electrode 11 and needle 60) configured to prevent dripping of the liquid from the nozzle tip portion by preventing electrically charged fine particles of the liquid sprayed from the nozzle tip portion from being attracted to and adhering to the nozzle tip portion (as disclosed in Par 0021-0023, the electrode charges the liquid passed through the nozzle; Since Azukizawa teaches all the claimed structure, the electrode is deemed capable of preventing dripping, by charging the water droplets), wherein the liquid dripping prevention mechanism includes a self-discharge electrode (electrode 11) in direct, physical contact with the nozzle tip portion (11 is in direct contact with nozzle tip 20, as seen in Fig 1 and disclose in Par 0021), the self-discharge electrode having a needle shape (60, which is part of the electrode is needle shaped) with a metal material (electrode 11 is drawn with the symbol that represents metal, as seen in Fig 1; see MPEP 608.02 IX for drawing symbols) for inducing a corona discharge to discharge electric charges accumulating at the nozzle tip portion (as disclosed in Par 0026, the electrode causes a corona discharge at the nozzle tip).  
Regarding claim 3, Azukizawa teaches the spray nozzle according to claim 1, wherein the self- discharge electrode is provided to discharge the electric charges accumulating at the nozzle tip portion toward fine particles of the liquid sprayed from the spray nozzle (as disclosed 
  
Regarding claim 7, Azukizawa teaches a spray nozzle (defined by tube 32 and cover 37) configured to atomize pressurized liquid by pressure of the liquid and spray the liquid (as disclosed in Par 0028, the liquid is moved to the nozzle by way of forced air; as such, the liquid is considered pressurized), comprising: a nozzle tip portion (20) configured to spray the liquid (capillary carries 20 supply water to the nozzle, as seen in Fig 1); and a liquid dripping prevention mechanism (defined by electrode 11 and needle 60) configured to prevent dripping of the liquid from the nozzle tip portion by preventing electrically charged fine particles of the liquid sprayed from the nozzle tip portion from being attracted to and adhering to the spray nozzle (as disclosed in Par 0021-0023, the electrode charges the liquid passed through the nozzle; Since Azukizawa teaches all the claimed structure, the electrode is deemed capable of preventing dripping, by charging the water droplets), wherein the liquid dripping prevention mechanism includes a self-discharge electrode(electrode 11) in direct, physical contact with the nozzle tip portion (11 is in direct contact with nozzle tip 20, as seen in Fig 1 and disclose in Par 0021), the self-discharge electrode having a needle shape (60, which is part of the electrode is needle shaped) with a metal material (electrode 11 is drawn with the symbol that represents metal, as seen in Fig 1; see MPEP 608.02 IX for drawing symbols) for inducing a corona discharge to discharge electric charges accumulating at the nozzle tip portion (as disclosed in Par 0026, the electrode causes a corona discharge at the nozzle tip).  
claim 9, Azukizawa teaches the spray nozzle according to claim 7, wherein the self- discharge electrode is provided to discharge the electric charges accumulating at the nozzle tip portion toward fine particles of the liquid sprayed from the spray nozzle (as disclosed in Par 0023, the electrode charges liquid particles in the nozzle tip and displaces them away from the spray nozzle).

Response to Arguments
Applicant’s arguments with respect to claims 1, 3, 7 and 9 have been considered but are moot because the arguments do not apply in view of new grounds of rejection. Applicant's amendments filed on 11/10/2020 have resulted in the new grounds of rejection found above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C BARRERA whose telephone number is (571)272-6284.  The examiner can normally be reached on M-F Generally 10am-4pm and 6-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR O. HALL can be reached on 571-270-18141814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN C BARRERA/
Examiner, Art Unit 3752
	/TUONGMINH N PHAM/             Primary Examiner, Art Unit 3752